Citation Nr: 1420802	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran   



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to February 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO). 

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to diabetes mellitus, type II is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's current diabetes mellitus, type II is related to exposure to herbicide agents during active military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of 

entitlement to service connection for diabetes mellitus, type II.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the Veteran by granting such claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for chronic disorders, such as diabetes mellitus when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  

The Veteran contends that his current diabetes mellitus, type II disorder is the result of direct exposure to herbicides during his service with Bravo (B) Company, 2nd Engineer Battalion, 2nd Infantry Division, as a combat construction specialist from February 1976 through March 1977 in Korea, near the DMZ.  In this regard, during the November 2012 hearing before the Board, he testified that he used a shovel to excavate the soil in order to build an observation deck and tower, as well as a concrete bridge at the Collier Guard Post and Warrior Base locations, where herbicide agents were sprayed a few years prior.  He further stated that although he served after the Agent Orange "presumptive" period, the December 1998 

toxicology study of record demonstrates that the half-life of dioxins on the surface is nine to 15 years and the sub-surface is 25 to 100 years.  

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses related to diabetes mellitus, type II.  Post-service treatment records include a December 2003 VA outpatient treatment record that indicates a diagnosis of diabetes mellitus, type II.  Subsequent VA treatment records dated in 2009 through 2011 note ongoing treatment for diabetes mellitus, type II. 

In March 2011, the Veteran's private physician, G.S., M.D., submitted an opinion on behalf of the Veteran.  Dr. S. noted that he treated the Veteran since March 2005, and stated that  

I evaluated following (sic) evidence which he provided to me.

#1.  US Department of Health and Human Services, Public Health Service Agency for Toxic Substances and Disease Registry dated December 1998.

#2.  Military personal (sic) record sheet: current and previous assignments.

#3.  Department of Veterans Affairs Medical Center progress notes, St. Cloud, Minnesota.

#4.  Copy of UNC Form 55-1EK, authorizing freedom of movement across southern boundary of the Korean Demilitarized Zone included in with photographs of him during his service on the North side of Freedom Bridge North of the Civilian Control Line in Korea.

[The Veteran] served with B Company, 2nd Engineer Bn 2nd Infantry Division as a Combat Construction Specialist from Feb 11th 1976 through March 4th 1977; his work included construction projects that included soil excavation from the barrier fence and guard posts in the Southern Boundary Demilitarized Zone to just north of the Civiloian (sic) Control Line where tactical herbicides were applied.

Taking into account US Government scientific studies that include the half life of 2,3,7,8-TCDD (Dioxin) in surface and sub-surface soil, and [the Veteran's] place of duties and job description approximately 6-1/2 years after the spraying of tactical herbicides ended, he would have been well within the time frame for exposure to Dioxins and likely suffered from exposure.

[The Veteran's] Type 2 Diabetes Mellitus was diagnosed on December 30, 2003 at the St. Cloud VA Medical Center.  At that time, he had no known previous history of diabetes.  It is my opinion that his diabetes is just as likely as not related to his exposure to dioxin from tactical herbicides.  

Accordingly, the Board concludes that the evidence supports a finding that there exists a medical nexus between the Veteran's diabetes mellitus, type II and his actual exposure to herbicide agents during service.  All reasonable doubt on this issue has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for diabetes mellitus, type II, is warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164 (1999).


ORDER

Service connection for diabetes mellitus, type II is granted. 

REMAND

The Veteran contends that his current peripheral neuropathy of the lower extremities is due to his service-connected diabetes mellitus, type II.  The Veteran's service treatment records are negative for complaints of lower extremity pain or numbness, or a diagnosis of peripheral neuropathy of the lower extremities.  Post service VA outpatient treatment records dated in 2011 note peripheral neuropathy symptoms during the course of treatment for diabetes mellitus, type II. Given the Veteran's current symptoms of peripheral neuropathy, and the fact that he has not been examined, the case must be remanded in order for the Veteran to be afforded a VA examination in connection with the present claim to determine whether any diagnosed peripheral neuropathy of the lower extremities had its onset in service, or is due to or aggravated by the Veteran's service-connected diabetes mellitus, type II. 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine whether any peripheral neuropathy of the lower extremities currently or previously diagnosed is related to his military service or to the service-connected diabetes mellitus, type II disorder.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All diagnostic tests and studies deemed necessary by the examiner must be accomplished.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed peripheral neuropathy of the lower extremities is related to the Veteran's active military service, or due to or aggravated by his service-connected diabetes mellitus, type II disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


